Fourth Court of Appeals
                                      San Antonio, Texas
                                           December 29, 2017

                                          No. 04-17-00855-CR

                                        IN RE Richard LARES

                                   Original Mandamus Proceeding 1

                                                 ORDER

Sitting:        Karen Angelini, Justice
                Rebeca C. Martinez, Justice
                Irene Rios, Justice

        On December 27, 2017, relator filed a petition for writ of mandamus. After considering
the petition, the court is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

                                 It is so ORDERED on December 29, 2017.


                                                          _________________________________
                                                          Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2017.



                                                          ___________________________________
                                                          KEITH E. HOTTLE,
                                                          Clerk of Court




1
 This proceeding arises out of Cause No. 2006CR10110, styled State of Texas v. Richard Lares, pending in the
399th Judicial District Court, Bexar County, Texas, the Honorable Frank J. Castro presiding.